DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4, 6, 8-10, 13-14, 16, 20-21, 23, 25, and 28-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20180224685 A1 (SHAO; Xibin et al.) in view of US 20190219871 A1 (KAWAHIRA; YUICHI et al.) and CN1777834A (IDS reference to LG). 

    PNG
    media_image1.png
    388
    332
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    525
    458
    media_image2.png
    Greyscale

Per claims 1 and 28, Shao teaches a horizontal electric field type display panel [IPS display type, see paragraph 0070], comprising: a first substrate [array 11] and a second substrate arranged opposite to each other [color filter substrate 12]; a liquid crystal layer between the first substrate and the second substrate [10]; and a first compensation film layer between the first substrate and the second substrate [1], wherein the first compensation film layer is configured to compensate for a phase delay of an axial light in a condition that the display panel is subjected to a non-uniform external force [see paragraph 0048, the compensator film provides offset of the phase delay of light by the liquid crystal molecules and the array substrate, namely, phase compensation for light emergent from the liquid crystal, may mitigate or avoid the light leakage in dark states.] 
Shoa lacks a second compensator film layer, which is located on the light-emergent side of the liquid crystal layer and the first compensation film layer and configured to compensate for a phase delay of a non-axial light wherein in response to the first compensation film layer and the second compensation film both being located on one and the same side of the liquid crystal layer, the second compensation film layer is located on a side of the first compensation film layer facing away from the liquid crystal layer, and the first compensation film layer is located on a side of the first substrate facing towards the liquid crystal layer; and in response to the first compensation film 
However, Kawahira teaches placing a compensator 7 within the substrates and a second compensator 5 outside the substrate on the emergent side.  Simplified manufacturing would have been an expected benefit.  Further common knowledge and LG teach placing compensating layers outside the substrates in order to reduce manufacturing cost.  Regarding, non-axial phase delay compensation, it was common knowledge to use compensators for improve off axial viewing quality in order to improving viewing angle.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine Kawahira with Shao.  
Per claim 2, Shao teaches the display panel according to claim 1, wherein a direction of an optical axis of the first compensation film layer is parallel to a direction of an initial optical axis of liquid crystal molecules in the liquid crystal layer [see paragraph 0055, beta is zero degrees]; and a sum of an optical path difference of the first compensation film layer and an optical path difference of the liquid crystal layer is an integral multiple of a wavelength of an incident light [see paragraph 0057, -A compensation film are adjusted, such that R-A + RLC=0].  Shao lacks the explicit claimed ranges.  However, overlapping ranges have be held to be at least obvious.  Improved contrast/viewing angle would have been an expected benefit.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art.  
Per claim 4, Shao teaches the display panel according to claim 1, wherein a direction of an optical axis of the first compensation film layer is perpendicular to a direction of an initial optical axis of liquid crystal molecules in the liquid crystal layer [see paragraph 0052]; and a difference between an optical path difference of the first compensation film layer and an optical path difference of the liquid crystal layer is an integral multiple of a wavelength of an incident light [see paragraph 0053].  Shao lacks the explicit claimed ranges.  However, overlapping ranges have be held to be at least obvious.  Improved contrast/viewing angle would have been an expected 
Per claim 6, Shao teaches the display panel according to claim 1, wherein the first compensation film layer is a +A compensation film layer [see paragraph 0052].  
Per claims 8 and 16, Shao teaches the display panel according to claim 1, further comprising: a color film layer on a side of the first substrate facing towards the liquid crystal layer [see paragraph 0044].  Shao lacks, but Kawahira teaches, a planarization layer on a side of the color film layer facing towards the liquid crystal layer [16]; and a spacer layer on a side of the planarization layer facing towards the liquid crystal layer [17]; wherein the first compensation film layer is multiplexed as the planarization layer between the color film layer and the spacer layer [inherent since the compensator is on the color filter substrate between the spacer and substrate].  Reduced noise would have been an expected benefit.   Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine Kawahira with Shao.  
Per claim 9-10, Shao teaches the display panel according to claim 1, further comprising: the first compensation film layer, and configured to compensate for a phase delay of a non-axial light [see paragraph 0061] and a second compensator wherein the second compensation layer is a +C compensation film layer or a -C compensation film layer [see paragraph 0063].  
Per claims 13-14 and 20-21. Shao teaches the display panel according to claim 9, wherein the first compensation film layer and the second compensation film layer are located on one and the same side of the liquid crystal layer, and the second compensation film layer is located on a side of the first facing towards the liquid crystal layer or on a side of the first substrate facing away from the liquid crystal layer [see paragraph 0066].  Shao lacks the exact position of the second compensator relative to the first compensator.  However, it was common knowledge to form two coupling compensators in alternating positions in order to reduce manufacturing costs or wherein the first compensation film layer and the second compensation film layer are located on different sides of the liquid crystal layer in order to simplify manufacturing.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art.  
Per claim 23, Shoa teaches the display panel according to claim 9, wherein in response to the second compensation film being located on a side of the first substrate facing away from the liquid crystal layer, the second compensation film functions as an upper polarizer [inherent to the claimed structure when placed away from the liquid crystal layer].  Furthermore, integrating layers when possible is within the level of ordinary skill and has been held by the courts to be at least obvious.   Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art.  
Per claim 25, Shoa teaches the display panel according to claim 9, wherein both the first compensation film layer and the second compensation film layer are liquid crystal films [see paragraph 0066].  
Per claim 26, Shoa teaches the display panel according to claim 25, further comprising: an alignment layer located on the side of the first compensation film facing away from the liquid crystal layer and adjacent to the first compensation film layer [3].  
Per claim 29-30, Shoa teaches a method of manufacturing the horizontal electric field type according to claim 1, comprising: providing the first substrate and the second substrate [11 and 12]; forming the first compensation film layer having an alignment direction [inherent], by coating a liquid containing a material for forming the first compensation film layer, on the first substrate or the second substrate [inherent].  Shoa lacks, but common knowledge teaches, performing a pre-baking on the liquid; and filling a space between the first substrate and the second substrate with the liquid crystal layer.  Pre-baking the alignment layer was common knowledge to simply manufacturing.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art.  
    Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20180224685 A1 (SHAO; Xibin et al.) in view of US 20190219871 A1 (KAWAHIRA; YUICHI et al.), as applied to claims 1-2, 4, 6, 8-10, 13-14, 16, 20-21, 23, 25, and 28-30 above, and further in view of US 20180052344 A1 (SUWA; SHUNICHI et al.)  

    PNG
    media_image3.png
    382
    569
    media_image3.png
    Greyscale

  Per claims 24, Shao teaches the display panel according to claim 21, but lacks the second compensation film layer including a plurality of spacers protruding towards the liquid crystal layer.  However, Suwa teaches integrating spacer into underlying layers in order to reduce the number of required layers during manufacturing.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine Suwa with Shao.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 4, 6, 8-10, 13-14, 16, 20-21, 23-25, and 28-30  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A DUDEK whose telephone number is (571)272-2290.  The examiner can normally be reached on Monday-Thursday 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/JAMES A DUDEK/Primary Examiner, Art Unit 2871